 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE
 8       BETHEAL HABTE GEBREHAWARIAT,                   CASE NO. C18-128 RSM
 9                    Plaintiff,                        ORDER GRANTING MOTION TO
10             v.                                       WITHDRAW AS LEGAL COUNSEL

11       SEATTLE CITY LIGHT, et al.,
12                    Defendants.
13

14            This matter comes before the Court on Plaintiff’s Motion to Withdraw as Legal Counsel

15   (Dkt. #28), filed on April 1, 2019.1 Plaintiff’s counsel, Cecilia A. Cordova, of Pacific Alliance

16   Law, PLLC, indicates that she has developed a conflict in her representation of Plaintiff, that an
17
     irreparable breakdown of her working relationship with Plaintiff has occurred, that she believes
18
     that Plaintiff plans to engage different counsel shortly, and seeks to withdraw as Plaintiff’s
19
     counsel. Dkt. #28 at 1; Dkt. #29-1. Plaintiff has also filed a Supplement to Motion to Withdraw
20
     as Legal Counsel, further indicating that she believes she must withdraw immediately and that
21

22   “[f]urther representation will result in the violation of the Rules of Professional Conduct.”

23   Dkt. #33 at 1.
24

25   1
       Plaintiff’s Motion is noted for the Court’s consideration on April 19, 2019. Dkt. #28. However,
26   the Court finds that the record is adequately developed for the Court to rule at this time. The
     Court further notes Plaintiff’s counsel’s concern that violations of the Rules of Professional
     Conduct may result if she does not withdraw immediately. Dkt. #33 at 1.


     ORDER – 1
            Defendant Seattle City Light has responded and does not oppose Plaintiff’s Motion.
 1

 2   Dkt. #31. Defendant notes that more than sixty days are left before the close of discovery. Dkt.

 3   #31 at 1; see also Dkt. #21 at 2 (requiring discovery to be completed by 6/24/2019) and Dkt. #32

 4   at 1 (same). Defendant further indicates it has not received responses to discovery that was
 5
     served in May 2018—before Plaintiff’s counsel appeared in this matter.2 Dkt. #31 at 2.
 6
     Defendant represents that Plaintiff’s counsel sought to withdraw shortly after Defendant pursued
 7
     the issue with counsel. Id.
 8
            Pursuant to Local Civil Rule 83.2, “[n]o attorney shall withdraw an appearance in any
 9

10   case, civil or criminal, except by leave of court. . . . Leave shall be obtained by filing a motion

11   or a stipulation and proposed order for withdrawal.” LCR 83.2(b)(1). LCR 83.2 also provides
12   that attorneys “will ordinarily be permitted to withdraw until sixty days before the discovery cut
13
     off date in a civil case.” Id. The discovery deadline in this matter is June 24, 2019.
14
            Having reviewed the record in these proceedings, the Motion, and the briefing, the Court
15
     hereby finds and ORDERS that:
16

17       1. This matter is adequately briefed, and further briefing is not necessary.

18       2. Plaintiff’s Motion to Withdraw as Legal Counsel (Dkt. #28) is GRANTED. Cecilia A.

19          Cordova and Pacific Alliance Law, PLLC, may withdraw from this matter and no longer
20          represents Plaintiff as of the date this Order is entered.
21
         3. Plaintiff’s Supplement to Motion to Withdraw as Legal Counsel (Dkt. #33), to the extent
22
            it was noted as a motion, is DENIED as moot.
23

24

25   2
       Defendant indicates that Plaintiff’s failure to respond to discovery requests is likely to result in
26   a motion to compel discovery and that Defendant will likely be forced to seek relief from certain
     deadlines. Dkt. #34. As no specific request has been made and good cause has not been shown,
     the Court does not consider the issue sua sponte and will rule on any motions filed in due course.


     ORDER – 2
       4. Plaintiff Betheal Habte Gebrehawariat will proceed in this matter pro se unless or until
 1

 2        new counsel makes an appearance on Plaintiff’s behalf. Plaintiff should be aware of the

 3        pending deadlines set by the Court, see Dkt. #32, and is encouraged to become familiar

 4        with the Federal Rules of Civil Procedure and this Court’s Local Rules. The Court’s
 5
          Local Rules can be found online at www.wawd.uscourts.gov under the heading “Local
 6
          Rules & General Orders,” found on the left side of the Court’s homepage.
 7
       5. The Clerk shall send a copy of this Order to Ms. Cordova and to Plaintiff, via U.S. Mail.
 8
          Plaintiff’s contact information is:
 9

10        Betheal Gebrehawariat
          1203 NE 135th St. #210
11        Seattle, WA 98125
12     6. Unless and until new counsel makes an appearance on Plaintiff’s behalf or Plaintiff
13
          informs the Court otherwise, all future filings in this case shall be served at the above
14
          address.
15
          Dated this 18th day of April 2019.
16

17

18                                              A
                                                RICARDO S. MARTINEZ
19                                              CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26




     ORDER – 3
